Name: Council Regulation (EEC) No 4162/87 of 21 December 1987 laying down arrangements for Spain' s and Portugal' s trade with Israel and amending Regulations (EEC) No 449/86 and (EEC) No 2573/87
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  Europe;  distributive trades
 Date Published: nan

 31 . 12 . 87 Official Journal of the European Communities No L 396 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4162 / 87 of 21 December 1987 laying down arrangements for Spain's and Portugal's trade with Israel and amending Regulations (EEC) No 449/ 86 and (EEC) No 2573 / 87 Whereas this Regulation should only apply subject to , and on the date of, the adoption by Israel of unilateral measures applying, with respect to that country , in advance, the provisions of the abovementioned Protocol , HAS ADOPTED THIS REGULATION: Article 1 1 . The Kingdom of Spain and the Portuguese Republic shall apply , to trade in the products covered by the Agreement between the European Economic Community and the State of Israel , the arrangements resulting from that Agreement , subject to the specific conditions provided for in Regulation (EEC) No 2573 / 87 . 2 . Regulation (EEC) No 2573 / 87 shall apply to trade with Israel subject to the special arrangements set out in the Annex to this Regulation . Article 2 In Article 1 of Regulation (EEC) No 449 / 86 , 'Israel' shall be added to the Mediterranean non-member countries . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas an Agreement has been concluded between the European Economic Community and the State of Israel 0 ) ; Whereas the Protocol to the abovementioned Agreement which is to be concluded as a result of the accession of Spain and Portugal to the Community must be approved by the contracting parties in accordance with their own procedures ; Whereas , pending completion of those procedures , without which the said Protocol cannot enter into force , it is necessary to establish the arrangements for Spain's and Portugal's trade with Israel , which are to replace the arrangements established by Regulation (EEC) No 449 / 86 ( 2 ) as amended by Regulation (EEC) No 2573 / 87 ( 3 ); Whereas Regulation (EEC) No 2573 / 87 laid down the arrangements for trade between Spain and Portugal on the one hand and Algeria , Egypt , Jordan , Lebanon, Tunisia and Turkey on the other , pending the entry into force of the Protocols to be concluded with those countries following the accession of Spain and Portugal ; Whereas Regulation (EEC) No 2573 / 87 should be adjusted insofar as trade between Spain and Portugal with Israel is concerned ; Whereas it is necessary to amend Article 1 of Regulation (EEC) No 449 / 86 ; Article 3 This Regulation shall enter into force on 1 January 1988 . It shall only apply from the date on which the State of Israel has implemented , with regard to the Community , the provisions of the Protocol to the Agreement between the European Economic Community and the State of Israel consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community and until the entry into force of the said Protocol ( 4 ). ( ») OJ No L 136 , 28 . 5 . 1975 , p. 3 . ( 2 ) OJ No L 50 , 28 . 2 . 1986 , p. 40 . ( 3 ) OJ No L 250 , 1 . 9 . 1987 , p. 1 . ( 4 ) The date of implementation of this Regulation will be published in the Official Journal of the European Communities by the General Secretariat of the Council . No L 396 / 2 Official Journal of the European Communities 31 . 12 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987 . For the Council The President B. HAARDER No L 396 / 331 . 12 . 87 Official Journal of the European Communities ANNEX Special arrangements for applying Regulation (EEC) No 2573 / 87 to trade between Spain and Portugal and Israel The provisions of the Articles and Annexes of Council Regulation (EEC) No 2573 / 87 which are indicated below shall be applied subject to the following special arrangements : Article 6 Ohly paragraph 1 shall apply to Israel . Article 17 This Article shall be supplemented by the following provisions : 'The Portuguese Republic may apply quantitative restrictions until 31 December 1992 to imports of products originating in Israel listed below, provided it applies similar measures vis-h-vis non-preferential third countries . The restrictions shall take the form of quotas . CCT heading No Description Basic quota 40.13 Articles of apparel and clothing accessories (including gloves), for all purposes , of unhardened vulcanized rubber: A. Gloves , including mittens 3,5 tonnes ex B. Articles of apparel and clothing accessories :  excluding corsets , belts and the like , airtight and watertight clothing for divers 860 kg 40.14 Other articles of unhardened vulcanized rubber : 1 A. Articles for technical uses , for use in civil aircraft I l B. Other : \ ex I. Of expanded foam or sponge rubber :  excluding tobacco pouches &gt; 12 tonnes ex II . Other : \  excluding tobacco pouches 64.01 Footwear with outer soles and uppers of rubber or artificial plastic material 5 180 pairs The quotas shall be increased by 20 % at the beginning of each year; each successive increase shall be added to each quota and the following increase calculated on the basis of the total thus obtained . Where it is found that Portuguese imports of one of the products originating in Israel have been less than 90 % of the quota level in two consecutive years , imports shall be liberalized at the beginning of the year following the two years in question.' Article 18 Only paragraph 1 shall apply to Israel . No L 396 / 4 L Official Journal of the European Communities 31 . 12 . 87 ANNEX II List provided for in the first indent of Article 5 ( 1 ), applicable to Israel Quota No CCT ' Heading No Description Basic 1 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : 9 units A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception1 apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : | III . Receivers , whether or not incorporating sound recorders or reproducers : b) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is : I  From more than 42 cm up to and including 52 cm  More than 52 cm 2 87.01 Tractors (other than those falling within heading No 87.07), whether or not fitted with power take-offs , winches or pulleys : 4 units ex B. Agricultural tractors (excluding walking tractors ) and forestry tractors , wheeled :  With an engine of a cylinder capacity of 4 000 cm3 or less 31 . 12 . 87 Official Journal of the European Communities No L 396 / 5 ANNEX III List provided for in the second indent of Article 5 ( 1 ), applicable to Israel : Quota No CCT heading No Description Basic quota 1 25.03 Sulphur of all kinds , other than sublimed sulphur , precipitated sulphur and colloidal sulphur 345 tonnes 2 29.03 Sulphonated , nitrated or nitrosated derivatives of hydrocarbons : 9 tonnes I B. Nitrated and nitrosated derivatives : ex I. Trinitrotoluenes and dinitronaphthalines :  Trinitrotoluenes 36.01 Propellent powders 36.02 Prepared explosives , other than propellent powders ex 36.04 Safety fuses ; detonating fuses ; percussion and detonating caps ; igniters ; detonators : I  Other than electrical detonators 36.05 Pyrotechnic articles ( for example , fireworks , railway fog signals , amorces , rain rockets ) 36.06 Matches (excluding Bengal matches ) 3 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloracetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins ) : 17 tonnes \ C. Other : I. Polyethylene : I ex b ) In other forms :  Waste and scrap ex II . Polytetrahaloethylenes :  Waste and scrap ex III . Polysulphohaloethylenes :  Waste and scrap ex IV . Polypropylene :  Waste and scrap ex V. Polyisobutylene: \   Waste and scrap No L 396 / 6 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 39.02 (cont'd) C. VI . Polystyrene and copolymers of styrene ex b ) In other forms :  Waste and scrap VII . Polyvinyl chloride: ex b) In other forms :  Waste and scrap ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride:  Waste and scrap ex IX . Polyvinyl acetate : x  Waste and scrap ex X. Copolymers of vinyl chloride with vinyl acetate :  Waste and scrap ex XI . Polyvinylalcohols , acetals and ethers :  Waste and scrap ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Waste and scrap ex XIII . Coumarone resins , indene resins and coumarone-indene resins :  Waste and scrap XIV . Other polymerization or copolymerization products : ex b ) In other forms :  Waste and scrap 4 39.07 420 000 ECUArticles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : I. Of regenerated cellulose III . Of hardened proteins V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes, films and the like falling within heading No 92.12 c) Corset busks and similar supports for articles of apparel or clothing accessories ex d) Other :  excluding airtight clothing affording protection against radiation or radioactive contamination , not combined with breathing apparatus 31 . 12 . 87 Official Journal of the European Communities No L 396 /7 Quota No CCT heading No Description Basic quota 5 ex 58.01 Carpets , carpeting and rugs , knotted (made up or not), other than handmade 860 kg 58.02 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not): A. Carpets , carpeting , rugs, mats and matting 6 ex 58.04 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): 160 kg  Of cotton 58.09 Tulle and other net fabrics (but not including woven , knitted or crocheted fabrics), figured ; hand or mechanically made lace , in the piece , in strips or in motifs : B. Lace: ex I. Hand-made :  Other than lace made from cotton , wool and man-made textile fibres II . Mechanically made 60.01 Knitted or crocheted fabric, not elastic nor rubberized: C. Of other textile materials : I. Of cotton 7 60.04 Under garments , knitted or crocheted , not elastic or rubberized : 120 kg A. Babies' garments ; girls' garments up to and including commercial size 86 : I. T-shirts : a ) Of cotton II . Lightweight fine knit roll , polo or turtle neck jumpers and pullovers : a ) Of cotton III . Other : b ) Of cotton B. Other: 1 I.T-shirts : l a ) Of cotton No L 396 / 8 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 60.04 (cont 'd.) 60.05 B. II . Lightweight fine knit roll , polo or turtle-neck jumpers and pullovers : a ) Of cotton IV . Other : d ) Of cotton Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : ex a ) Outer garments of knitted or crocheted textile fabrics of heading No 59.08 :  Of cotton b ) Other : 1 . Babies' garment , girls' garments up to and including commercial size 86 : cc) Of cotton 2 . Bathing costumes and trunks : bb) Of cotton 3 . Track suits : bb ) Of cotton 4 . Other outer garments : aa ) Blouses and shirt-blouses for women , girls and infants : 55 . Of cotton bb ) Jerseys , pullovers , slipovers , waistcoats , twinsets , cardigans , bed jackets and jumpers (other than jackets referred to under subheading 60.05 A II b) 4 hh )): 11 . Men's and boys': eee) Of cotton 22 . Women's , girls' and infants : fff) Of cotton cc) Dresses : 44 . Of cotton dd ) Skirts , including divided skirts : 33 . Of cotton ee) Trousers : ex 33 . Of other textile materials :  Of cotton ff) Suits and coordinate suits (excluding ski suits ) for men and boys : ex 22 . Of other textile materials :  Of cotton gg) Suits and coordinate suits (excluding ski suits ), and costumes , for women , girls and infants : 44 . Of cotton No L 396 / 931 . 12 . 87 Official Journal of the European Communities Quota No CCT heading No Description Basic quota 60.05 (cont'd) A. II . b ) 4 . hh ) Coats , jackets (excluding anoraks , windcheaters , waister jackets and the like ) and blazers : 44 . Of cotton ijij ) Anoraks , windcheaters , waister jackets and the like : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton kk ) Ski suits consisting of two or three pieces : ex 11 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 11 ) Other outer garments : 44 . Of cotton 5 . Clothing accessories : ex cc) Of other textile materials :  Of cotton B. Other : I ex III . Of other textile materials : I  Of cotton 8 61.01 Men's and boys' outer garments : 160 kg A. Garments of the 'cowboy' type and other similar garments for amusement and play less than commercial size 158 ; garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : II . Other : ex a ) Coats :  Of cotton ex b ) Other :  Of cotton B. Other : I I. Industrial and occupational clothing: a ) Overalls , including boiler suits and bibs and braces : 1 . Of cotton b ) Other : 1 . Of cotton II . Swimwear : I ex b ) Of other textile materials :  Of cotton No L 396 / 10 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 61.01 (cont'd) B. III . Bath robes , dressing gowns , smoking jackets and similar indoor wear : b) Of cotton IV . Parkas ; anoraks , windcheaters , waister jackets and the like : b ) Of cotton V. Other : a ) Jackets (excluding waister jackets) and blazers : 3 . Of cotton b) Overcoats, raincoats and other coats ; cloaks and capes : 3 . Of cotton c) Suits and coordinate suits (excluding ski suits): 3 . Of cotton d) Shorts : 3 . Of cotton e) Trousers: 3 . Of cotton f) Ski suits consisting of two or three pieces : ex 1 . Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton g) Other garments : 3 . Of cotton 61.02 Women's , girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 ; garments of the 'cowboy' type and other similar garments for amusement and play , less than commercial size 158 : I. Babies' garments ; girls' garments up to and including commercial size 86 : a) Of cotton B. Other : I. Garments of textile fabric of heading No 59.08 , 59.11 or 59.12 : ex a ) Coats :  Of cotton ex b) Other :  Of cotton 31 . 12 . 87 Official Journal of the European Communities No L 396 / 11 Quota No CCT heading No Description Basic quota 61.02 (cont'd) B. II . Other : a ) Aprons , overalls , smock-overalls and other industrial nad occupational clothing (whether or not also suitable for domestic use ): 1 . Of cotton b ) Swimwear : ex 2 . Of other textile materials :  Of cotton c) Bath robes , dressing gowns , bed jackets and similar indoor wear : 2 . Of cotton d) Parkas , anoraks , windcheaters , waister jackets and the like : 2 . Of cotton e) Other : 1 . Jackets (excluding waister jackets ) and blazers : cc) Of cotton 2 . Coats and raincoats , cloaks and capes : cc ) Of cotton 3 . Suits and coordinate suits (excluding ski suits), and costumes: cc) Of cotton 4 . Dresses : ee ) Of cotton 5 . Skirts , including divided skirts : cc) Of cotton 6 . Trousers : cc) Of cotton 7 . Blouses and shirt-blouses : cc) Of cotton 8 . Ski suits consisting of two or three pieces : ex aa ) Of wool or of fine animal hair , of cotton or of man-made textile fibres :  Of cotton 9 . Other garments : cc) Of cotton 9 61.03 Men's and boy's under garments , including collars , shirt fronts and cuffs : 80 kg A. Shirts : II . Of cotton B. Pyjamas : II . Of cotton C. Other : II . Of cotton No L 396 / 12 Official Journal of the European Communities 31 . 12 . 87 Quota No CCT heading No Description Basic quota 61.04 Women's girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : I. Of cotton B. Other : I. Pyjamas and nightdresses b ) Of cotton II . Other : b ) Of cotton 10 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), weith heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : a ) Sewing machines having a value (not including frames , tables or furniture) of more than 65 ECU each b ) Other 2 units 11 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers ) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : b ) Other : ex 2 . Other :  Colour television receivers , the diagonal measurement of the screen of which is 42 cm or less 5 units 12 87.01 Tractors (other than those falling within heading No 87.07 ), whether or not fitted with power take-offs , winches or pulleys : A. Agricultural walking tractors , with either a spark ignition or a compression ignition engine 2 units Official Journal of the European Communities No L 396 / 1331 . 12 . 87 Quota No CCT heading No Description Basic quota 13 93.02 Revolvers and pistols , being firearms: 9 800 ECU 93.04 Other firearms , including Very pistols , pistols and revolvers for firing blank ammunition only , line-throwing guns and the like : ex A. Sporting and target-shooting guns , rifles and carbines : \  Excluding single-barrelled , rifled sporting and target-shooting guns and carbines , and other than ring firing , of a unit value greater than 200 ECU 93.05 Arms of other descriptions , including air , spring and similar pistols , rifles and guns 93.06 Parts of arms , including gun barrel blanks , but not including parts of sidearms 14 93.07 Bombs , grenades , torpedoes , mines , guided weapons and missiles and similar munitions of war, and parts thereof; ammunition and parts thereof, including cartridge wads; lead shot prepared for ammunition 2 tonnes No L 396 / 14 Official Journal of the European Communities 31 . 12 . 87 ANNEX IV List provided for in the last subparagraph of Article 5 ( 1 ) CCT , heading No Description Basic quota 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins): C. Other : VII . Polyvinyl chloride 1 382 tonnes 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels 26 tonnes 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes , cathode-ray tubes , television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits 130 kg 31 . 12 . 87 Official Journal of the European Communities No L 396 / 15 ANNEX V List provided for in Article 6 applicable to Israel CCT heading No Description Basic duty ( fixed component) ( % ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose (including invert sugar expressed as sucrose ): I. Less than 60 % 24,21 II . 60 % or more 22,65 C. White chocolate 0,00 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 26,93 b ) Containing by weight of sucrose (including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 29,28 \ 2 . 30 % or more but less than 40 % 29,80 3 . 40 % or more but less than 50 % : aa ) Containing no starch 27,67 bb ) Other 25,12 I 4 . 50 % or more but less than 60 % 23,22 5 . 60 % or more but less than 70 % 21,62 6 . 70 % or more but less than 80 % 21,38 7 . 80 % or more but less than 90 % 18,81 8 . 90 % or more 20,56 II . Other: a) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 13,06 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . 5 % or more but less than 30 % 20,71 2 . 30 % or more but less than 50 % 11,59 3 . 50 % or more but less than 70 % 7,29 4 . 70 % or more 20,91 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 20,71 II . 65 % or more but less than 80 % 7,35 III . 80 % or more 0,00 No L 396 / 16 31 . 12 . 87Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component) (% ) 18.06 (cont'd) B. Ice-cream (not including ice-cream powder ) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 0,00 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 0,00 b ) 7 % or more 0,00 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 10,92 II . Other : a ) Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Less than 50 % 12,71 2 . 50 % or more 9,66 b ) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 3 % 7,04 2 . 3 % or more but less than 4,5 % 10,03 3 . 4,5 % or more but less than 6 % 10,02 4 . 6 % or more 7,37 D. Other : I. Containing no milkfats or containing less than 1,5 % weight of such fats : a ) In immediate packings of a net capacity of 500 g or less 0,00 b ) Other 0,00 II . Containing by weight of milkfats : I a ) 1,5 % or more but not more than 6,5 % : I 1 . In immediate packings of a net capacity of 500 g or less 3,96 2 . Other 3,96 b ) More than 6,5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 0,00 2 . Other 0,00 c) 26 % or more: 1 . In immediate packings of a net capacity of 500 g or less 0,00 2 . Other 0,00 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : A. Malt extract : / I. With a dry extract content of 90 % or more by weight 19,50 II . Other 19,50 31 . 12 . 87 Official Journal of the European Communities No L 396 / 17 CCT heading No Description Basic duty (fixed component ) (% ) 19.02 (cont'd) B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose ) 17,30 0 ) II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats : 1 . Containing less than 14 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 17,30 ( i ) bb ) Containing by weight of sucrose ( including invert sugar expressed as sucrose): I 11 . 5 % or more but less than 60 % 17,30 0 ) I 22 . 60 % or more 17,30 (') 2 . Containing 14 % or more but less than 32 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose I ( including invert sugar expressed as sucrose ) 17,30 (') bb ) Other 17,30 0 ) l 3 . Containing 32 % or more but less than 45 % weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose I ( including invert sugar expressed as sucrose)  17,30 (') bb ) Other 17,30 0 ) 4 . Containing 45 % or more but less than 65 % by weight of starch : 1 aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 17,30 0 ) bb ) Other 17,30 0 ) 5 . Containing 65 % or more but less than 80 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 17,30 0 ) bb ) Other 17,30 0 ) 6 . Containing 80 % or more but less than 85 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 17,30 0 ) bb ) Other 17,30 0 ) l 7 . Containing 85 % or more by weight of starch 17,30 0 ) b ) Containing by weight of milkfats : l 1 . 1,5 % or more but less than 5 % 17,30 0 ) 2 . 5 % or more 17,30 0 ) (*) Minimum 2,87 Pta / kg . No L 396 / 18 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed component ) (% ) 19.03 Macaroni , spaghetti and similar products : A. Containing eggs 18,10 B. Other : I. Containing no common wheat flour or meal 18,10 II . Other 18,10 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches:  From yucca or manioc 19,20  Of potato starch 11,40  Other 14,30 19.05 Prepared food obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize 16,80 B. Obtained from rice 16,80 C. Other 16,80 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar, honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : A. Crispbread 6,10 B. Matzos 6,10 C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 6,10 D. Other , containing by weight of starch : I. Less than 50 % 6,10 II . 50 % or more 6,10 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose ): \ I. Less than 30 % 10,00 II . 30 % or more but less than 50 % 10,00 III . 50 % or more 10,00 B. Other : I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose): a ) Less than 70% :  Not containing sugar or cocoa  Other 8,70 10,00 b) 70 % or more 10,00 31 . 12 . 87 Official Journal of the European Communities No L 396 / 19 CCT heading No Basic duty ( fixed component )Description % 19.08 (cont'd) 8,70 10,00 10,00 10,00 10,00 10,00 10,00 , 10,00 II . Containing 5 % or more but less than 32 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose )  Not containing sugar or cocoa  Other b ) Containing 5 % or more but less than 30 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 30 % or more but less than 40 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other d ) Containing 40 % or more by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other III . Containing 32 % or more but less than 50 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats  Not containing sugar or cocoa  Other 2 . Other  Not containing sugar or cocoa  Other b ) Containing 5 % or more but less than 20 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 20 % or more by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other IV . Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats :  Not containing sugar or cocoa  Other 8,70 10,00 8,70 10,00 10,00 10,00 10,00 10,00 8,70 10,00 No L 396 / 20 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty (fixed component) ( % ) 19.08 (cont'd) B. IV . a ) 2 . Other :  Not containing sugar or cocoa  Other 8,70 10,00 b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 10,00 10,00 V. Containing 65 % or more by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose )  Not containing sugar or cocoa  Other 8,70 10,00 b ) Other 10,00 21.02 Extracts , essences or concentrates , of coffee , tea or mat £ and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: C. Roasted chicory and other roasted coffee substitutes : II . Other 17,82 D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes II . Other 22,17 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast : a ) Dried 4,50 b ) Other 12,40 21.07 Food preparations not elsewhere specified or included: A. Cereals in grain or ear form , pre-cooked or otherwise prepared : I. Maize 16,80 II . Rice 16,80 III . Other 16,80 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked: I. Not stuffed , cooked: a ) Dried 16,80 b ) Other 16,80 I II . Stuffed : l a ) Cooked 16,80 b ) Other 16,80 No L 396 / 2131 . 12 . 87 Official Journal of the European Communities CCT heading No Description Basic duty ( fixed component ) (% ) 21.07 (cont'd) C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 16,80 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % 16,80 b ) 7 % or more 16,80 D. Prepared yoghurt ; prepared milk , in powder form, for use as infants' food or for dietetic or culinary purposes : | I. Prepared yoghurt : \ a ) In powder form, containing by weight of milkfats : 1 . Less than 1,5 % 16,80 \ 2 . 1 ,5 % or more 16,80 b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % 16,80 \ 2 . 1,5 % or more but less than 4 % 16,80 3 . 4 % or more 16,80 II . Other , containing by weight of milkfats : a ) Less than 1,5 % and containing by weight of milk proteins (nitrogen content \ x 6,38 ): 1 1 . Less than 40 % 16,80 \ 2 . 40 % or more but less than 55 % 16,80 3 . 55 % or more but less than 70 % 16,80 4 . 70 % or more 16,80 b ) 1 ,5 % or more 16,80 E. Cheese fondues 16,80 G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb ) 32 % or more but less than 45 % 16,80 cc) 45 % or more 16,80 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more but less than 45 % 16,80 - cc) 45 % or more 16,80 No L 396 /22 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty (fixed component) (% ) 21.07 G. I. c ) Containing 15 % or more but less than 30 % by weight of sucrose ( including (cont'd) invert sugar expressed as sucrose): ll 1. Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more but less than 45 % 16,80 cc) 45 % or more 16,80 d) Containing 30 % or more but less than 50 % weight of sucrose ( including invert I sugar expressed as sucrose ): ll 1. Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more 16,80 e) Containing 50 % or more but less than 85 % by weight of sucrose ( including I invert sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 f) Containing 85 % or more by weight of sucrose ( including invert sugar expressed as \ sucrose) 16,80 II . Containing 1,5 % or more but less than 6 % by weight of milkfats : I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including \ invert sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more but less than 45 % 16,80 cc) 45 % or more 16,80 b ) Containing 5 % or more but less than 15 % by weight of sucrose (including invert \ sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more 16,80 c) Containing 15 % or more but less than 30 % by weight of sucrose (including \ invert sugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 16,80 bb) 32 % or more 16,80 31 . 12 . 87 Official Journal of the European Communities No L 396 / 23 CCT heading No Description Basic duty ( fixed component ) (% 21.07 (cont'd) G. II . d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 16,80 16,80 e) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 16,80 16,80 16,80 16,80 16,80 III . Containing 6 % or more but less than 12 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d ) Containing 30 % or more but less than 50 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 16,80 16,80 16,80 16,80 16,80 IV . Containing 12 % or more but less than 18 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 16,80 16,80 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other 16,80 16,80 c) Containing 15 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) 16,80 No L 396 /24 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty (fixed component ) (% ) 21.07 G. V. Containing 18 % or more but less than 26 % by weight of milkfats : (cont'd) I a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 b ) Containing 5 % or more by weight of sucrose (including invert sugar expressed as sucrose ) 16,80 VI . Containing 26 % or more but less than 45 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 b ) Containing 5 % or more but less than 25 % by weight of sucrose (including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 c) Containing 25 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 16,80 VII . Containing 45 % or more but less than 65 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): \ 1 . Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 b ) Containing 5 % or more by weight of sucrose (including invert sugar expressed as \ sucrose ): I 1 . .Containing no starch or containing less than 5 % by weight of starch 16,80 2 . Other 16,80 VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose ) 16,80 b ) Other 16,80 v IX . Containing 85 % or more by weight of milkfats 16,80 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : B. Other , containing by weight of milkfats : I. Less than 0,2 % 0,00 II . 0,2 % or more but less than 2 % 0,00 III . 2 % or more 0,00 31 . 12 . 87 Official Journal of the European Communities No L 396 / 25 CCT heading No Description Basic duty (fixed component) (% ) 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol ) 0,00 III . D-Glucitol ( sorbitol ): a ) In aqueous solution: 1 . Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 11,60 \ 2 . Other 0,00 b ) Other : ' 1 . Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 11,60 2 . Other 0,00 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 15,88 B. Glues made from dextrin or from starch , containing by weight of those materials : I. Less than 25 % 25,74 II . 25 % or more but less than 55 % 24,40 \ III . 55 % or more but less than 80 % 21,30 IV . 80 % or more 10,94 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55 % 19,12 b ) 55 % or more but less than 70 % 14,56 c) 70 % or more but less than 83 % 11,03 d ) 83 % or more 7,65 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included; T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 14,40 b ) Other 0,00 II . Other : a ) Containing 2 % or less by weight of D-mannitol , calculated on the D-content 14,40 b ) Other 2,58 No L 396 / 26 Official Journal of the European Communities 31 . 12 . 87 ANNEX VI List provided for in Article 9 ( 1 ) ( a ) applicable to Israel CCT heading No Description 07.01 Vegetables : fresh or chilled : G. Carrots , turnips , salad beetroot, salsify , celeriac , radishes and similar edible roots : ex II . Carrots and turnips : \  Carrots ex H. Onions , shallots and garlic :  Onions and garlic l M. Tomatoes 08.02 Citrus fruit , fresh or dried : ex A. Oranges , fresh I B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other : I  Mandarins ( including tangerines and satsumas), fresh ex C. Lemons , fresh 08.04 Grapes , fresh or dried : A. Fresh : I. Table grapes 31 . 12 . 87 Official Journal of the European Communities No L 396 / 27 ANNEX X List provided for in Article 12 (2 ) applicable to Israel CCT heading No Description 15.06 Other animal oils and fats ( including neat's foot oil and fats from bones or waste) 15.08 Animal and vegetable oils , boiled , oxidized , dehydrated , sulphurated , blown or polymerized by heat in vacuum or in inert gas , or otherwise modified 15.10 Fatty acids ; acid oils from refining; fatty alcohols: C. Other fatty acids ; acid oils from refining 15.15 Spermaceti , crude , pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured : A. Spermaceti , crude , pressed or refined , whether or not coloured 17.04 Sugar confectionery , not containing cocoa 18.03 Cocoa paste ( in bulk or in block), whether or not defatted 18.04 Cocoa butter ( fat or oil ) 18.05 Coca powder, unsweetened 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucose : I. Less than 65 % II . 65 % or more but less than 80 % III . 80 % or more C. Chocolate and chocolate goods , whether nor not filled; sugar confectionery and substitutes therefor made from sugar substitution products , containing cocoa : ex D. Other :  Excluding products containing 26 % or more by weight of milkfats 19.02 Malt extract ; preparations of flour , meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa 19.03 Macaroni , spaghetti and similar products 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize No L 396 / 28 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 19.07 19.08 21.02 21.03 21.04 21.05 21.06 Bread , ship's biscuits and other ordinary baker's wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products : D. Other , containing by weight of starch : I. Less than 50 % Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion Extracts , essences or concentrates , of coffee , tea or mate and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: A. Extracts , essences , or concentrates of coffee and preparations with a basis of those extracts , essences or concentrates B. Extracts , essences or concentrates of tea or mat6 and preparations with a basis of those extracts , essences or concentrates C. Roasted chicory and other roasted coffee substitutes : I. Roasted chicory Mustard flour and prepared mustard Sauces , mixed condiments and mixed seasonings Soups and broths , in liquid , solid or powder form ; homogenized composite food preparations Natural yeasts (active or inactive); prepared baking powders : ex A. Active natural yeasts :  Exlcuding dried bakers' yeast C. Prepared baking powders Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared : II . Rice B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations stuffed , whether or not cooked C. Ice-cream (not including ice-cream powder) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats D. Prepared yoghurt ; prepared milk , in powder form , for use as infants' food or for dietetic or culinary purposes : I. Prepared yoghurt : b ) Other, containing by weight of milkfats : 1 . Less than 1,5 % 21.07 31 . 12 . 87 Official Journal of the European Communities No L 396 / 29 CCT heading No Description ex G. Other :21.07 (cont 'd) Containing no milkfats or containing less than 1,5 % by weight of such fats : Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose and containing no starch or containing less than 5 % by weight of starch Waters , including spa waters and aerated waters ; ice and snow22.01 22.02 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : A. Not containing milk or milkfats Beer made from malt22.03 22.06 22.08 Vermouths , and other wines of fresh grapes flavoured with aromatic extracts Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher ; denatured spirits ( including ethyl alcohol and neutral spirits ) of any strength : ex A. Denatured spirits ( including ethyl and neutral spirits) of any strength :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Ethyl alcohol or neutral spirits , undenatured , of an alcoholic strength of 80 % vol or higher 22.09 Spirits (other than those of heading No 22.08 ); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages : A. Spirits (other than those of heading No 22.08 ), in containers holding: ex I. Two litres or less :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty ex II . More than two litres :  Excluding alcohol obtained from the agricultural products listed in Annex II to the EEC Treaty B. Compound alcoholic preparations (known as 'concentrated extracts') for the manufacture of beverages C. Spirituous beverages : I. Rum , arrack and tafia II . Gin III . Whisky IV . Vodka , with an alcoholic strength of 45,4 % vol or less and plum, pear or cherry spirit ( excluding liqueurs ) ex V. Others :  On a cereal base 31 . 12 . 87No L 396 / 30 Official Journal of the European Communities CCT heading No Description 24.02 Manufactured tobacco : tobacco extracts and essences 28.03 Carbon (including carbon black ) 29.01 29.15 Hydrocarbons : A. Acyclic: ex I. For use as power or heating fuels :  Excluding acetylene B. Cyclanes and cyclenes : II . Other : ex a ) For use as power or heating fuels :  Excluding decahydronaphthalene Polycarboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrosated derivatives : C. Aromatic polycarboxylic acids : I. Phthalic anhydride ex III . Other :  Dibutyl phthalates(ortho )  Diocytil orthophthalates  Diisooctyl , diisonomyl and diisodecyl phthalates  Other esters of diiso-butyl Carboxylic acids with alcohol , phenol , aldehyde or ketone function and other single or complex oxygen function carboxylic acids and their anhydrides , halides , peroxides and peracids , and their halogenated , sulphonated , nitrated or nitrosated derivatives : A. Carboxylic acids with alcohol function : ex III . Tartaric acid and its salts and esters  Tartaric acid 29.16 29.44 Antibiotics : ex A. Penicillins :  Ampicillin and amoxicillin C. Other antibiotics : ex II . Tetracyclins :  Oxytetracyclin and its salts III . Other antibiotics :  Erythromycin 31 . 12 . 87 Official Journal of the European Communities No L 396 / 31 CCT heading No Description 30.03 Medicaments ( including veterinary medicaments ): A. Not put up in forms or in packings of a kind sold by retail : II . Other : a ) Containing penicillin , streptomycin or their derivatives b ) Other:  Containing antibiotics or derivatives thereof, other than those falling in subheading A II a ) B. Put up in forms or in packing of a kind sold by retail : II . Other: a ) Containing penicillin , streptomycin or their derivatives b ) Other :  Containing antibiotics or their derivatives other than those listed under subheading B II a ) 31.02 Mineral or chemical fertilizers , nitrogenous: A. Natural sodium nitrate ex C. Other :  Excluding ammonium nitrate in packages of a gross weight of not less than 45 kg , calcium nitrate having a nitrogen content of not more than 16 % , calcium nitrate and magnesium nitrate 32.09 Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather ; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; stamping foils ; dyes or other colouring matter in forms or packing of a kind sold by retail ; solution as defined by note 4 to this chapter : A. Varnishes and lacquers ; distempers ; prepared water pigments of the kind used for finishing leather; paints and enamels ; pigments dispersed in linseed oil , white spirit , spirits of turpentine or other media of a kind used in the manufacture of paints or enamels ; solutions as defined by note 4 to this chapter : ex II . Other :  Excluding non-precious metals in paste form used in the manufacture of paints C. Dyes or other colouring matter in forms or packings of a kind sold by retail 32.12 Glazier's putty , grafting putty , painters' fillings , non-refractory surfacing preparations , stopping, sealing and similar mastics , including resin mastics and cements 32.13 Writing ink , printing ink and other inks : B. Printing ink C. Other inks No L 396 / 32 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description ex 34.02 Organic surface-active agents ; surface-active preparations and washing preparations , whether or not containing soap :  Ethoxylates ex 35.05 Starch glues 35.06 Prepared glues not elsewhere specified or included ; products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: A. Prepared glues not elsewhere specified or included B. Products suitable for use as glues put up for sale by retail as glues in packages not exceeding a net weight of 1 kg: I. Cellulose based glues II . Other: ex a ) Glues obtained by chemical reaction : 1 . Of polyurethane systems b ) Other ex 37.03 38.19 Sensitized paper , paperboard and cloth , unexposed or exposed , but not developed :  Printing paper Chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : Q. Foundry core binders based on synthetic resins X. Other : ex II . Anti-scaling and similar compounds , for boilers and for the treatment of industrial cooling water ex III . Auxiliary products for foundries : a) For metals :  Refractory linings to improve the surface of castings 39.01 Condensation , polycondensation and polyaddition products , whether or not modified or polymerized and whether or not linear ( for example , phenoplasts , aminoplasts , alkyds , polyallyl esters and other unsaturated polyesters , silicones ): C. Other : I. Phenoplasts : ex a) In one of those forms mentioned in note 3 ( a ) and (b ) to this Chapter :  Resins , excluding those of the Novolak type 31 . 12 . 87 Official Journal of the European Communities No L 396 / 33 CCT heading No Description 39.01 (cont'd) C. I. ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed , with the exception of copper-plated rigid laminates for the manufacture of printed circuits I  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed II . Aminoplasts : ex b ) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed I  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed III . Alkyds and other polyesters : ex a ) In one of the forms mentioned in note 3 (d ) to this chapter :  Sheet or plate of glass fibre-reinforced polyester , weighing more than 160 g /m2 | ex b ) Other : I  non-alkydie polyesters , unsaturated in one of the forms mentioned in note 3 ( a ) and (b ) to this chapter for polyurethanes , other than for moulding or extruding ex IV . Polymides :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed 1 ex V. Polyurethanes: I  In one of the forms mentioned in note 3 ( a ) and ( b ) to this chapter  Plates , sheets or strips , neither rigid nor spongy , weighing more than 160 g /m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex VI . Silicones:  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed ex VII . Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip , neither rigid nor spongy , weighing more than 160 g/m2 , not printed  Resins , other than epoxide resins , in one of the forms mentioned in note 3 ( a ) and (b ) to this chapter :  Polyether alcohols  Systems for polyurethanes No L 396 / 34 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 39.02 Polymerization and copolymerization products ( for example , polyethylene , poly ­ tetrahaloethylenes , polyisobutylene , polystyrene , polyvinyl chloride, polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins): C. Other : I. Polyethylene : a ) In one of the forms mentioned in note 3 ( a ) and (b ) to this chapter : ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed  Waste and scrap ex II . Polytetrahaloethylenes:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex III . Polysulphohaloethylenes: Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex IV . Polypropylene :  In one of the forms mentioned in note 3 (a ) and (b ) to this chapter and waste and scrap  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex V. Polyisobutylene :  Plates, sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed VI . Polystyrene and copolymers of styrene : ex b ) In other forms:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed VII . Polyvinyl chloride : ex a) In one of the forms mentioned in note 3 (a ) and (b ) to this chapter  Products for moulding  Emulsion type resins for pastes ex b ) In other forms :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex VIII . Polyvinylidene chloride ; copolymers of vinylidene chloride with vinyl chloride :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex IX . Polyvinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex X. Copolymers of vinyl chloride with vinyl acetate :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed Official Journal of the European Communities No L 396 /3531 . 12 . 87 DescriptionCCT heading No 39.02 (cont'd) C. ex XI . Polyvinyl alcohols , acetals and ethers :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed ex XII . Acrylic polymers , methacrylic polymers and acrylo-methacrylic copolymers :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed XIV . Other polymerization or copolymerization products : ex b ) In other forms:  Plates, sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed 39.03 Regenerated cellulose, cellulose nitrate , cellulose acetate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose , plasticized or not (for example collodions , celluloid), vulcanized fibre : B. Other : I. Regenerated cellulose : b ) Other: ex 2 . Other:  Plates , sheets or strip of a weight not exceeding 160 g/m2 , not printed  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed II . Cellulose nitrates: b ) Plasticized : 1 . With camphor or otherwise ( for example , celluloid): ex aa ) Film in rolls or in strips , for cinematography or photography :  Of celluloid ex bb ) Other :  Plates , sheets , strips or tubes , of celluloid  Other plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed III . Cellulose acetates : b) Plasticized : 4 . Other : ex bb) Other:  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed IV . Other cellulose esters : b ) Plasticized : 4 . Other : ex bb) Other :  Plates , sheets or strip , rigid , weighing more than 160 g/m2 , whether or not printed  Plates , sheets or strip of a weight not exceeding 160 g/m2 , not printed No L 396 / 36 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 39.03 (cont'd) B. V. Cellulose ethers and other chemical derivatives of cellulose : b ) Plasticized :  Other: ex aa ) . Ethylcellulose :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex bb) Other :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed ex VI . Vulcanized fibre :  Plates , sheets or strip , rigid , weighing more than 160 g /m2 , whether or not printed , of artificial plastic materials 39.07 Articles of materials of the kinds described in heading Nos 39.01 to 39.06 : B. Other : ex I. Of regenerated cellulose :  Excluding : artificial sausage casings; floor coverings ; fans and hand screens , I comprising sheets of plastic materials and frames and handles of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing and articles for the manufacture of machinery falling within heading No 84.53 by domestic industry ex II . Of vulcanized fibre:  Excluding : fans and hand screens comprising sheets of plastic materials and frames and handlers of all materials , except for precious metals ; corset busks and similar supports for articles of apparel or clothing accessories and articles of machinery falling within heading No 84.53 by domestic industry ex III . Of hardened proteins:  Excluding: artificial sausage casings : fans and hand screens comprising sheets of plastic materials and frames and handles of all materials , except for precious metals , tubes obtained by giving, as a substitute for dry sausage casings , and articles for the manufacture of machinery falling within heading No 84.53 by domestic industry ex IV . Of chemical derivatives of rubber:  Excluding : floor coverings ; fans and hand screens , comprising sheets of plastic materials and frames and handles of all materials except for precious metals , corset busks and similar supports for articles of apparel or clothing accessories ; articles of clothing V. Of other materials : a ) Spools , reels and similar supports for photographic and cinematographic film or for tapes , films and the like falling within heading No 92.12 ex d) Other :  Excluding: artificial sausage casings , floor coverings ; articles of clothing, articles and accessories for machinery falling within heading No 84.53 , and articles for civil engineering 31 . 12 . 87 Official Journal of the European Communities No L 396 / 37 CCT heading No Description ex 40.10 Transmission , conveyor or elevator belts or belting, of vulcanized rubber:  Excluding transmission belts or belting , of trapezoidal cross-section 40.11 Rubber tyres , tyre cases , interchangeable tyre treads , inner tubes and tyre flaps , for wheels of all kinds : ex A. Solid or'cushion tyres and interchangeable tyre treads:  Interchangeable tyre treads weighing up to 20 kg each B. Other: ex II . Other :  Weighing up to 20 kg each 42.02 Travel goods ( for example , trunks , suit-cases , hat-boxes , travelling , bags , rucksacks), shopping bags , handbags , satchels , brief-cases , wallets , purses , toilet-cases , tool-cases , tobacco-pouches , sheaths , cases , boxes ( for example , for arms , musical instruments , binoculars , jewellery , bottles , collars, footwear, brushes ) and similar containers , of leather or of composition leather, of vulcanized fibre , of artificial plastic sheeting, of paperboard or of textile fabric : ex A. Of artificial plastic sheeting: A |  Wallets , small valises and ladies' handbags ex B. Of other materials :  Wallets , small valises and ladies' handbags 48.11 Wallpaper and lincrustra ; window transparencies of paper 48.13 Carbon and other copying papers ( including duplicator stensils ) and transfer papers cut to size , whether or not put up in boxes 48.15 Other paper and paperboard , cut to size or shape: ex B. Other:  Toilet paper 56.01 Man-made fibres (discontinuous), not carded , combed or otherwise prepared for spinning: ex A. Synthetic textile fibres :  Regenerated textile fibres , of polyethylene and polypropylene 56.02 Continuous filament tow for the manufacture of man-made fibre (discontinuous): ex A. Of synthetic textile fibres :  Fibres of polyester and acrylic fibres 56.03 Waste (including yarn waste and pulled or garnetted rags) of man-made fibres (continuous or discontinuous) not carded , combed or otherwise prepared for spinning: ex A. Of synthetic textile fibres  Fibres of polyester and acrylic fibres 31 . 12 . 87No L 396 / 38 Official Journal of the European Communities CCT heading No Description 56.04 Man-made fibres (discontinuous or waste), carded , combed , or otherwise prepared for spinning: ex A. Synthetic textile fibres  Fibres of polyester and acrylic fibres ex 59.12 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery , studio backcloths or the like :  Impregnated or coated textile fabrics of a weight not exceeding 1400 g/m2 , flocked 68.02 Worked monumental or building stone , and articles thereof ( including mosaic cubes), other than goods falling within heading No 68.01 or within Chapter 69 68.04 Hand polishing stones , whetstones , oilstones , hones and the like , and millstones , grindstones , grinding wheels and the like (including grinding, sharpening, polishing , trueing and cutting wheels , heads , discs and points ), of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery , with or without cores , shanks , sockets , axles and the like of other materials , but without frameworks; segments and other finished parts of such stones and wheels of natural stone (agglomerated or not), of agglomerated natural or artificial abrasives , or of pottery: ex 68.06 Natural or artificial abrasive powder or grain , on base of woven fabric, of paper, or paperboard or of other materials , whether or not cut to shape or sewn or otherwise made up :  Excluding abrasives only on woven fabric, in rolls of a maximum width of 1400 mm, and those on woven fabric, in combination with paper or paperboard , in rolls of a maximum width of 1400 mm 69.02 Refractory bricks, blocks , tiles and and similar refractory constructional goods: ex B. Other :  Containing more than 7 % of alumina (A1203 ) by weight  Excluding those containing not less than 93 % of Silica (Si02 ) by weight and those produced by means of electrical sintering Unworked cast or rolled glass ( including flashed or wired glass), whether figured or not , in rectangles : ex B. Other :  Of a thickness of more than 5 mm but no more than 10 mm Unworked drawn or blown glass ( including flashed glass), in rectangles: 70.04 ex 70.05  Of a thickness of 1 ,8 mm or more but no more than 3 mm 31 . 12 . 87 Official Journal of the European Communities No L 396 / 39 CCT heading No Description ex 70.06 Cast , rolled , drawn or blown glass (including flashed or wired glass), in rectangles , surface ground or polished , but not further worked:  Not wired , of a thickness of not more than 5 mm 70.08 Safety glass consisting of toughened or laminated glass , shaped or not : B. Other 70.14 Illuminating glassware , signalling glassware and optical elements of glass , not optically worked nor of optical glass : A. Articles for electrical lightning fittings : ex I. Facetted glass , plates , balls , pear-shaped drops , flower-shaped pieces, pendants and similar articles for trimming chandeliers :  Of coloured , matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts ex II . Other ( for example , diffusers, ceiling lights, bowls , cups , lampshades , globes , tulip-shaped pieces):  Lamp glass  Of coloured , matt , irisated , cut, marbled , opaque , opaline or painted glass , or of mouled glass with hollows or protruding parts ex 70.21 ex B. Other :  Of coloured, matt , irisated , cut , marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts Other articles of glass :  Of coloured , matt , engraved , irisated , cut, marbled , opaque , opaline or painted glass , or of moulded glass with hollows or protruding parts Iron or steel wire whether or not coated , but not insulated :  Without textile coating ex 73.14 73.15 Alloy steel and high carbon steel in the forms mentioned in heading Nos 73.06 to 73.14 : A. High carbon steel : ex VIII . Wire , whether or not coated , but not insulated:  Not coated , excluding wire for the manufacture of steel cables No L 396 /40 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 73.15 (cont'd) B. Alloy steel : ex VIII . Wire , whether or not coated , but not insulated :  Not textile-coated , not metal-coated by any process , not contained in subparagraph ( a) of the additional note to this chapter 73.18 Tubes and pipes and blanks therefor , of iron (other than of cast iron ) or steel , excluding high-pressure hydroelectric conduits : B. Other : ex II . Straight and of uniform wall-thickness , other than those falling in B I above , of a maximum length of 4,50 m of alloy steel containing by weight not less than 0,90 % but not more than 1,15 % of carbon , not less than 0,50 % but not more than 2 % of chromium and not more than 0,50 % of molybdenum  Excluding unworked or painted , varnished , enamelled or otherwise treated tubes and pipes ( including Mannesmann tubes and tubes obtained by swaging) whether or not with sockets or flanges , but not otherwise worked , seamless ex 73.21 Structures and parts of structures ( for example, hangars and other buildings , bridges and bridge-sections , lock-gates , towers , lattice masts , roofs , roofing frameworks , door and window frames , shutters , balustrades , pillars and columns), of iron or steel ; plates , strip , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of iron or steel :  Excluding lock-gates for hydraulic plant and pylons for electric power lines , of steel or of iron , forged ex 73.24 Containers , of iron or steel , for compressed or liquefied gas :  Welded , with a capacity not exceeding 300 litres 73.25 Stranded wire , cables , cordage , ropes , plaited bands , slings and the like , of iron or steel wire , but excluding insulated electric cables : ex B. Other :  Excluding closed or semi-closed carrying cables for cable cars and reinforcing cables for pre-stressed concrete ex 73.29 Chain and parts thereof, of iron or steel :  Articulated link chain for Galle , Renold or Morse type , of a pitch not exceeding 2 cm , exluding key chains 73.32 Bolts and nuts ( including bolt ends and screws studs), whether or not threaded or tapped , screws ( including screw hooks and screw rings), rivets , cotters , cotterpins and similar articles , of iron or steel ; washers (including spring washers) of iron or steel : 31 . 12 . 87 Official Journal of the European Communities No L 396 / 41 CCT heading No Description 73.32 (cont'd) B. Threaded or tapped: ex I. Screws and nuts , turned from bars , rods , angles , shapes , sections or wire of solid section , of a shank thickness or hole diameter not exceeding 6 mm:  Screws , including threaded or tapped washers and nuts, excluding those for the manufacture of machinery falling within heading No 84.53 ex II . Other :  Excluding those for the manufacture of machinery falling within heading No 84.53 ex 73.35 Springs and leaves for springs , of iron or steel : Spiral springs , of wire or bars , of a diameter greater than 8 mm or of rectangular bars the smallest side of which measures more than 8 mm ex 73.37 Boilers (excluding boilers of heading No 84.01 ) and radiators , for central heating, not electrically heated and parts thereof, of iron or steel ; air heaters and hot air distributors ( including those which can also distribute cool or conditioned air), not electrically heated , incorporating a motor-driven fan or blower , and parts thereof, of iron or steel :  Of refined , rolled or forged iron or steel 73.38 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware , of iron or steel ; iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , of iron or steel : B. Other: I. Sinks and wash basins and parts thereof, of stainless steel ex II . Other:  Excluding iron or steel wool , pot scourers and scouring or polishing pads , gloves and the like , and pressure cookers for direct steam cooking Tubes and pipes and blanks therefor, of copper , hollow bars of copper :  Excluding those unworked , painted , varnished , enamelled or otherwise prepared ( including Mannesman tubes and tubes obtained by swaging), whether or not with sockets or flanges , but not otherwise worked , of a wall-thickness greater than 1 mm and with a maximum interior cross-section of more than 80 mm Other articles of copper : ex 74.07 ex 74.19  Excluding the following articles :  Pins , sliding rings and hairpins , excluding ornamental pins , thimbles and fittings for belts , corsets and braces  Reservoirs , tanks , vats and similar containers , for any material (other than compressed or liquefied gas ) of a capacity exceeding 300 litres , whether or not lined or heat insulated , but not fitted with mechanical or thermal equipment  Chain and parts thereof No L 396 /42 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description ex 76.02 Wrought bars , rods , angles , shapes and sections of aluminium ; hollow bars of aluminium  Wire rod 76.04 Aluminium foil (whether or not embossed , cut to shape , perforated , coated , printed or backed with paper or other reinforcing material ) of a thickness (excluding any backing) not exceeding 0,20mm 76.06 Tubes and pipes and blanks thereof, of aluminium; hollow bars of aluminium B. Other 76.08 Structures and parts of structures ( for example hangars , and other buildings , bridges and bridge-sections , towers , lattice masts , roofs , roofing frameworks , door and window frames , balustrades , pillars and columns), of aluminium; plates , rods , angles , shapes , sections , tubes and the like , prepared for use in structures , of aluminium 76.12 Stranded wire, cables , cordage, ropes , plaited bands and the like , of aluminium wire , but excluding insulated electric wires and cables 76.15 Articles of a kind commonly used for domestic purposes , sanitary ware for indoor use , and parts of such articles and ware of aluminium 79.01 Unwrought zinc, zinc waste and scrap : ex A. Unwrought  Electrolytic zinc ( ingots) with a Zn content of 99,95 % or more ex 82.01 Hand tools, the following: spades , shovels , picks , hoes , forks and rakes ; axes , bill hooks and similar hewing tools; scythes , sickles , hay knives , grass shears , timber wedges and other tools of a kind used in agriculture , horticulture or forestry :  Spades , hoes , forks and rakes , scythes and sickles 82.02 Saws (non-mechanical ) and blades for hand or machine saws (including toothless saw blades): A. Saws (non mechanical ) B. Saw blades: I.Bandsaw blades ex III . Other :  Handsaw blades ex 82.04 Hand tools , including glaziers' diamonds , not falling within any other heading of this Chapter, blow lamps, anvils , vices , and clamps , other than accessories for parts of machine tools , portable forges , grinding wheels with frameworks (hand or pedal operated):  Hammers , mortice chisels, stone chisels , cutters , centre-punchers , chasing chisels and the stocks No L 396 /4331 . 12 . 87 Official Journal of the European Communities CCT heading No Description 82.09 Knives with cutting blades , serrated or not ( including pruning knives ), other than knives falling within heading No 82.06 and blades therefor : ex A. Knives :  Excluding engineers' knives ex 82.14 Spoons , forks , fish-eaters , butter knives , ladles , and similar kitchen or tableware:  Except gilt or silver-plated Handles of base metal for articles falling within heading No 82.09 , 82.13 , or 82.14  Except gilt or silver-plated 82.15 83.01 Locks and padlocks (key , combination or electrically operated), and parts thereof of base metal : frames incorporating locks , for handling , trunks or the like , and parts of such frames , of base metal , keys for any of the foregoing articles , of base metal 83.02 fiase metal fittings and mountings of a kind suitable for furniture , doors , staircases , windows , blinds , coachwork , saddlery , trunks , caskets and the like (including automatic door closers), base metal , keys for any of the outgoing articles , hat-pegs , brackets and the like : B. Other: 83.06 Statuettes and other ornaments of a kind used indoors of base metal ; photograph , picture and similar frames , of base metal ; mirrors of base metal : A. Statuettes and other ornaments of a kind used indoors , except gilt or silver-plated ex 83.09 Clasps , frames with clasps for handbags and the like , bucklets , buckleclasps , hooks, eyes , eyelets , and the like , of base metal , of a kind commonly used for clothing, travel goods , handbags or other textile or leather goods , tubular rivets and bifurcated rivets , of base metal , beads and spangles , of base metal :  Excluding beads and spangles , tubular rivets and bifurcated rivets 83.13 Stoppers , crown corks , bottle caps , capsules , bung covers , seals and plombs , case corner protectors and other packing accessories of base metal 83.15 Wire , rods , tubes , plates , electrodes and similar products , of base metal or of metal carbides , coated or cored with flux material , of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides , wires and rods , of agglomerated base metal powder , used for metal spraying ex 84.01 Steam and other vapour generating boilers (excluding central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Excluding parts thereof No L 396 /44 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 84.06 Internal combustion piston engines : C. Other engines : I. Spark ignition engines of a cylinder capacity of: ( a ) 250 cm3 or less : ex 2 . Other :  Of a power of 25 kW or less and for auto-cycles of a cylinder capacity of no more than 50 cm3 (b) More than 250 cm3 : 2 . Other : ex bb ) Other :  Of a power of 25 kW or less , excluding those for domestic industry II . Compression ignition engines : (b ) Other : ex 2 . Other :  Of a power of 25 kW or less , excluding those for domestic industry D. Parts II . Of other engines : ex ( a ) For aircraft :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings 1 ex (b ) Other :  Liner-cylinders , cylinder liners , piston pins , pistons and piston rings 84.10 Pumps ( including motor pumps and turbo pumps) for liquids , whether or or not fitted with measuring devices ; liquid elevators of bucket, chain , screw, band and similar kinds B. Other pumps : II . Other : ex a ) Pumps:  Excluding pumps for sprinklers and submersible pumps with motor attached , without ceramic or rubber living, weighing not more than 1 000 kg each 84.15 Refrigerators and refrigerating equipment (electrical and other): C. Other : ex I. Refrigerators of a capacity of more than 140 litres :  Weighing more than 200 kg each ex II . Other :  Excluding equipment mounted on a common base or with interdependant elements, for freezers and cupboards and other items of furniture imported with their own freezing equipment weighing not more than 200 kg , and parts thereof 31 . 12 . 87 Official Journal of the European Communities No L 396 /45 CCT heading No Description 84.17 Machinery , plant and similar equipment , whether or not electrically heated , for the treatment of materials by a process involving a change of temperature such as heating , cooking , roasting , distilling , rectifying , sterilizing, pasteurizing , steaming, drying , evaporating, vaporizing , condensing or cooling , not being machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters , non-electrical : F. Other : ex I. Water heaters , non-electric :  For domestic use ex 84.20 Weighing machinery (excluding balances of a sensitivity of 5 eg or better ), including weight-operated counting and checking machines ; weighing machine weights of all kinds  Weighing machines , including automatic and semi-automatic balances , weighing not more than 250 kg each , excluding parts thereof 84.22 Lifting, handling , loading or unloading machinery , telphers and conveyors ( for example, lifts , hoists , winches , cranes , transporter cranes , locks , pulley tackle , belt conveyors and teleferics), not being machinery falling within heading No 84.23 : B. Other : ex IV . Other :  Excluding lifting tables and lifting platforms , maintenance cradles , pulley tackle and hoists , other than skip , winches and capstans , jacks , electors and conveyors with continuous movement , for goods , pneumatic , other mechanical loaders for bulk material , lifts , skip hoists , excluding escalator and moving pavements , pulley blocks and all parts ex 84.24 Agricultural and horticultural machinery for soil preparation or cultivation ( for example , ploughs , harrows , cultivators , seed and fertilizer distributors ), lawn and sports ground rollers :  Mouldboards and ploughshares , excluding those of cast iron and steel , slades , discs , skim coulters , blade-shaped and disc-shaped coulters , for ploughs , teeth for cultivators and scarifiers , discs for sprayers , weeding , ridging and furrowing implements , for weeding machines 84.36 Machines for extruding man-made textiles ; machines of a kind used for processing natural or man-made textile fibres ; textile spinning and twisting machines ; textile doubling , throwing and reeling ( including weft-winding) machines :  Line spinning frames , except those equipped with automatic doffing; repositioning devices , and those for woollen-system spinning 84.40 Machinery for washing , cleaning, drying , bleaching , dyeing , dressing, finishing or coating textile yarns , fabrics or made-up textile articles ( including laundry and dry-cleaning machinery), fabric folding, reeling or cutting machines ; machines of a kind used in the manufacture of linoleum or other floor coverings for applying the paste to the base floor on other support-machines of a type used for printing a repetitive design , repetitive words or overall colour on textiles , leather , wallpaper, wrapping paper, linoleum or other materials , and engraved or etched plates , blocks or rollers therefor : No L 396 / 46 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 84.40 (cont'd) 84.45 ex 84.47 B. Clothes-washing machines , each of a dry linen capacity not exceeding 6 kg, domestic wringers : ex I. Electrically operated :  For clothes-washing , excluding parts ex II . Other :  For clothes-washing , excluding parts Machine-tools for working metal , or metal carbides , not being machines falling within heading No 84.49 or 84.50 : C. Other machine-tools : I. Lathes : ex b ) Other :  Parallel lathes , weighing not more than 2 000 kg each IV . Shaping machines , sawing machines and cutting-off machines , broaching machines and slotting machines : ex b ) Other :  Shaping machines and sawing machines weighing not more than 2 000 kg each V. Milling machines and drilling machines : ex b ) Other :  Drilling machines weighing not more than 2 000 kg each Machine-tools for working wood , cork, bone, ebonite (vulcanite), hard artificial plastic materials or other hard carving materials , other than machines falling within heading No 84.49 :  Excluding hydraulic presses weighing not more than 5 000 kg each Typewriters , other than typewriters incorporating calculating mechanism ; cheque-writing machines : A. Typewriters : I. Computer-controller automatic typewriters Machines and mechanical appliances , having individual functions , not falling within any other heading of this chapter : ex A. For the manufacture of the products mentioned in subheading 28.51 A (Euratom):  Hydraulic presses weighing not more than 2 000 kg each ex C. Specially designed for the recycling of irradiated nuclear fuels ( for example , sintering of radio-active metal oxides , sheathing)  Hydraulic presses weighing not more than 2 000 kg each E. Other : ex II . Other:  Hydraulic presses weighing not more than 2 000 kg each ; injection ­ moulding machines used in the artificial plastic materials industry , having a working pressure , expressed in tonnes , of 35 , 85 , 140 , 200 , 300 , or 550 tonnes ; extruders used in the artificial plastic materials industry , having a single spindle with a diameter of 30 mm to 150 mm or twin spindles with a diameter of 85 mm to 105 mm, and milling-grinding machines used in the artificial plastic materials industry , with a power of not more than 75 hp 84.51 84.59 31 . 12 . 87 Official Journal of the European Communities No L 396 /47 CCT heading No Description ex 84.60 Moulding boxes for metal foundry ; moulds of a type used for metal (other than ingot moulds), for metal carbides , for glass , for mineral materials ( for example, ceramic pastes , concrete or cement) or for rubber or artificial plastic materials :  Moulds for machine work 84.61 Taps , cocks , valves and similar appliances , for pipes, boiler shells , tanks , vats and the like , including pressure reducing valves and thermostatically controlled valves : A. Pressure reducing . valves ex B. Other:  Excluding valves for the control of hydraulic or pneumatic power transmission and valves for aerosols ex 84.62 Ball roller or needle roller bearings : Bearing with row of balls , in which the faces of the two rings are aligned in the same plane , of which the external diameter is more than 36 mm but not more than 72 mm, excluding parts 84.63 Transmission shafts , cranks , bearing housings , plan shaft bearings , gears and gearing ( including friction gears and other variable speed gears ), flywheels , pulleys and pulley blocks , clutches and shaft coupling: B. Other: ex II . Other :  Reduction gears , step-up gears and speed variations 85.01 Electrical goods of the following desriptions : generators , motors , converters (rotary or static), transformers , rectifiers, and rectifying apparatus , inductors : B. Other machines and apparatus : I. Generators , motors (whether or not equipped with speed , reducing, changing or step-up gear ) and rotary converters : ex b) Other:  Asynchronous three-phase motors , single-phase motors , generators , rotary converters and other motors , weighing not more than 100 kg each excluding AC single-phase motors of an output of not more than 0,5 kW, for the manufacture of machinery falling within heading No 84.53 and DC generators of an output of not more than 75 kW for the manufacture of machinery falling within heading No 84.53 ex II . Transformers , static converters , rectifiers and rectifying apparatus , inductors :  Transformers , rectifiers and rectifying apparatus , inductors , weighing more than 500 kg each , static converters , excluding rectifiers , weighing not more than 100 kg each , excluding measuring transfomers and transformers without liquid dielectric , for the manufacture of machinery falling within heading No 84.53 and inductors for the manufacture of machinery falling within heading No 84.53 No L 396 /48 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description ex 85.03 Primary cells and primary batteries :  Dry 85.12 Electric instantaneous or storage water heaters and immersion heaters ; electric soil heating apparatus and electric space heating apparatus; electric hairdressing appliances ( for example , hair dryers , hair curlers , curling tong heaters ) and electric smoothing irons ; electro-thermic domestic appliances; electric heating resistors , other than those of carbon : A. Electric instantaneous or storage water heaters and immersion heaters : ex II . Other :  Excluding parts B. Electric soil-heating apparatus and electric space-heating apparatus : ex II . Other :  Excluding parts D. Electric smoothing irons , excluding parts thereof E. Electro-thermic domestic appliances: &gt; ex II . Other :  Hot plates , cooking stoves , ranges , and similar cooking appliances for domestic use Electrical telephonic and telegraphic apparatus ( including such apparatus for current line systems ) : 85.13 ex A. Apparatus for carrier-current line systems :  Telephonic apparatus , including parts for telephone sets and receivers ex B. Other :  Telephonic apparatus , including parts for telephone sets and receivers 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making conections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes); resistors , fixed or variable , ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  Non automatic make-and-break switches , weighing more than 2 kg each , other than of ceramic materials or glass , and those weighing more than 500 kg each  Automatic make-and-break switches , circuits-breakers and contactors , excluding non-automatic make-and-break switches and circuit breakers for industrial applications , rated at less than 1 000 volts , for the manufacture of machinery falling within heading No 84.53 ex B. Resistors , fixed or variable ( including potentiometers), other than heating resistors :  Variable resistors , weighing not more than 2 kg each , other than of ceramic materials or glass and those weighing more than 500 kg each 31 . 12 . 87 Official Journal of the European Communities No L 396 /49 ccf heading No Description 85.19 (cont'd ) 85.20 ex D. Switchboards and control panels :  Excluding parts Electric filament lamp and electric discharged lamps ( including infrared and ultra-violet lamps), arc lamps : A. Filaments lamps for lighting : II . Other ex B. Other lamps :  For lighting 85.23 Insulated ( including enamelled or anodized ) electric wire , cable , bars , strip and the like (including co-axial cable ), whether or not fitted with connectors : ex B. Other : With metallic armouring or shearing, whether or not covered with other materials , excluding co-axial cable and submarine cable ex 90.03 Frames and mountings and parts thereof, for spectacles , pince-nez lorgnettes , goggles and the like : Excluding those of gold and posts ex 90.04 90.16 Spectacles , pince-nez , lorgnettes , goggles and the like , corrective , protecting or other :  Excluding those with frames of gold or plated metals or gold-plated gilt and engineers' protective spectacles Drawing , marking-out and mathematical calculating instruments , drafting machines , pantographs , drawing sets , slide rules , disc calculators and the like ; measuring or checking instruments , appliances and machines , not falling within any other heading of this chapter ( for example , micrometers , callipers , gauges , measuring rods , balancing machines ); profile projectors : ex A. Drawing, marking-out and mathematical calculating instruments , drafting machines , pantographs , slide rules , disc calculators and the like :  Set-squares , rulers , protractors and French curves  Cases of drawing instruments , lengthening bars of compasses , compasses , mathematical drawing pens and the like 90.24 Instruments and apparatus for measuring , checking or automatically controlling the flow, depth , pressure or other variables of liquids or gases , or for automatically controlling temperature ( for example , pressure gauges , thermostats , level gauges , flow meters , heat meters , automatic ovendraught regulators), not being articles falling within heading No 90.14 : B. Other: I. Manometers No L 396 / 50 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 90.28 Electrical measuring , checking analysing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : ex II . Other: b ) Other :  Non-recording galvanometers , with thermal scale , ammeters , voltmeters , and wattmeters B. Other: ex II . Other : Non-recording galvanometers , with thermal scale , ammeters , voltmeters , and wattmeters 92.12 Gramophone records, and other sound or similar recordings ; matrices for the production of records , prepared record blanks , film for mechanical sound recording , prepared tapes , wires , strips and like articles of a kind commonly used for sound or similar recording: B. Recorded : I. Wax recording, discs , matrices and other intermediate forms excluding magnetically recorded tapes: b ) Other II . Other: a ) Records : 2 . Other b ) Other recording media ( tapes , wires , strips and like articles) 1 . Magnetically recorded for the scoring of cinematography film ex 2 . Other:  Exluding those for language teaching Choirs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds , and parts thereof: B. Other: ex I. Specially designed for aircraft :  Excluding those of wood, iron or steel ex II . Other:  Excluding those of wood , iron or steel , wicket and other vegetable materials 94.01 94.03 Other furniture and parts thereof: ex B. Other furniture :  Of base metal Of wood, carved , veneered , waxed , polished or varnished , turned with mouldings , painted and covered with mouldings , painted and covered with any materials other than leather or imitations thereof of fabrics containing silk and man-made textile fibres 31 . 12 . 87 Official Journal of the European Communities No L 396 / 51 CCT heading No Description 94.03 (cont'd) 98.01 ex B.  Of wood, inlaid , lacquered , gilt , with appliqu £ work of fine wood , decorated with metal or other materials and covered with leather and imitations thereof or with fabric containing silk and man-made textile fibres  Of other materials , other than wicker and other than vegetable materials Buttons and button moulds , studs, cuff-links and press-fasteners including snap-fasteners and press-studs ; blanks and parts of such articles : ex A. Blanks and moulds:  Excluding cuff-links and collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres ex B. Buttons , studs , cuff-links and press-fasteners and parts thereof:  Excluding cuff-links , collar-studs and shirt-studs and other such articles of faience , glass , silk or other textile fibres Mechanical lighters and similar lighters including chemical and electrical lighters and parts thereof, excluding flints and wicks: ex A. Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm:  Neither gilt , nor silvered, nor of rolled precious metal ex B. Other :  Neither gilt , nor silvered , nor of rolled precious metal , nor of precious metal 98.10 31 . 12 . 87No L 396 / 52 Official Journal of the European Communities CCT heading No Description 31.03 Mineral or chemical fertilizers , phosphatic : A. Mentioned in note 2 A to this chapter : I. Superphosphates ex B. Mentioned in note 2 B or C to this chapter :  Single , double and triple superphosphates , whether or not mixed with other calcium phosphates or non-fertilizing products 31.05 Other fertilizers ; goods of the present chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg A. Other fertilizers 39.02 Polymerization and copolymerization products ( for example , polyethylene , polytetrahaloethylene , polyisobutylene , polystyrene , polyvinyl chloride , polyvinyl acetate , polyvinyl chloroacetate and other polyvinyl derivatives , polyacrylic and polymethacrylic derivatives , coumarone-indene resins): C. Other : VII . Polyvinyl chloride: ex a ) In one of the forms mentioned in note 3 ( a ) and (b ) to this chapter :  suspended Other woven fabrics of cotton55.09 56.07 Woven fabrics of man-made fibres (discontinuous or waste ) 58.02 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks' and 'Karamanie' rugs and the like (made up or not) 60.04 Under garments , knitted or crocheted , not elastic nor rubberized 60.05 Outer garments and other articles , knitted or crocheted , not elastic nor rubberized 61.01 Men's and boys' outer garments 61.02 Women's , girls' and infants' outer garments 61.04 Women's , girls' and infants' under garments 62.02 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles 31 . 12 . 87 Official Journal of the European Communities No L 396 /53 CCT heading No Description 85.01 Electrical goods of the following descriptions : generators , motors , converters (rotary or static ), transformers , rectifiers and rectifying apparatus , inductors : B. Other machines and apparatus: I. Generators , motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters : ex b ) Other :  Weighing more than 100 kg each , excluding asynchronous three-phase motors ex II . Transformers , static converters , rectifiers and rectifying apparatus ; inductors :  Inductors weighing not more than 500 kg each ; rectifiers and rectifying apparatus , static converters weighing more than 100 kg each 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus , radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic transmission and reception apparatus; radio ­ broadcasting and television transmission and reception apparatus ( including receivers incorporating sound recorders or reproducers) and television cameras : B. Other apparatus C. Parts : II . Other : a ) Cabinets and cases b ) Parts of base metal , turned from bars , rods , angles , shapes , sections or wire , of solid section , the greatest diameter of which does not exceed 25 mm ex c) Other :  excluding input radio-frequency tuning units imported by Portuguese manufacturers of television receivers for use in the manufacture of such receivers or for use as spare parts for exports for repairs to receivers manufactured by them 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits ( for example , switches , relays , fuses , lightning arresters , surge suppressors , plugs , lampholders and junction boxes ); resistors , fixed or variable ( including potentiometers ), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards ) and control panels : ex A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits :  excluding non-automatic make-and-break switches and isolating switches not exceeding 2 kg per unit in weight in materials other than ceramic or glass and those weighing more than 500 kg per unit ; automatic make-and-break switches , circuit breakers and contactors ; parts of apparatus of this subheading ex B. Resistors , fixed or variable ( including potentiometers) other than heating resistors : excluding variable resistors not exceeding 2 kg in weight in materials other than ceramic or glass and those weighing more than 500 kg per unit ; parts falling within this subheading C. Printed circuits No L 396 / 54 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description 90.28 Electrical measuring , checking , analysing or automatically controlling instruments and apparatus : A. Electronic instruments and apparatus : II . Other : a ) Telecommunications (cross-talk meters , gain measuring instruments , nepermeters , distortion factor meters , psophometers and the like); For measuring or detecting ionizing radiations ; Other measuring apparatus with self-balancing recording device; Other apparatus for measuring electrical quantities ex b ) Other  excluding non-recording galvanometers with thermal scale ; ammeters , voltmeters and wattmeters B. Other: ex II . Other :  excluding non-recording galvanometers with thermal scale; ammeters , voltmeters and wattmeters 31 . 12 . 87 Official Journal of the European Communities No L 396 / 55 ANNEX XIII List provided for in Article 18 applicable to Israel CCT heading No Description Basic duty (fixed components ) (% ) 17.04 Sugar confectionery , not containing cocoa : B. Chewing gum containing by weight of sucrose ( including invert sugar expressed as sucrose ): I. Less than 60 % 80,43 II . 60 % or more 79,33 C. White chocolate 79,09 D. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 82,24 b) Containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 87,26 l 2 . 30 % or more but less than 40 % 78,35 3 . 40 % or more but less than 50 % : I aa ) Containing no starch 84,21 bb ) Other 81,73 \ 4 . 50 % or more but less than 60 % 69,63 5 . 60 % or more but less than 70 % 76,92 6 . 70 % or more but less than 80 % 86,37 7 . 80 % or more but less than 90 % 68,25 8 . 90 % or more 92,36 II . Other: a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 60,05 b ) Containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . 5 % or more but less than 30 % 71,11 2 . 30 % or more but less than 50 % 72,69 3 . 50 % or more but less than 70 % 64,09 4 . 70 % or more 69,80 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder , not otherwise sweetened than by the addition of sucrose , containing by weight of sucrose : I. Less than 65 % 51,14 II . 65 % or more but less than 80 % 46,69 III . 80 % or more 14,00 No L 396 / 56 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed components ) (% ) 18.06 B. Ice-cream (not including ice-cream powder) and other ices : (cont'd) I. Containing no milkfats or containing less than 3 % by weight of such fats 43,23 II . Containing by weight of milkfats : a ) 3 % or more but less than 7 % b) 7 % or more 45,57 35,66 C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitures therefor made from sugar substitution products , containing cocoa : I. Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 50,19 II . Other : a ) Containing no milkfats or containing less than 1,5 % by weight of such fats and containing by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Less than 50 % 2 . 50 % or more b) Containing by weight of milkfats : 1 . 1 ,5 % or more but less than 3 % 2. 3 % or more but less than 4,5 % 3 . 4,5 % or more but less than 6 % 4 . 6 % or more 56,23 54,91 49,28 53,36 53,86 48,28 D. Other : I. Containing no milkfats or containing less than 1 ,5 % by weight of such fats : a ) In immediate packings of a net capacity of 500 g or less b ) Other 46,78 33,04 II . Containing by weight of milkfats : a ) 1,5 % or more but not more than 6,5 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other b ) More than 6,5 % but less than 26 % : 1 . In immediate packings of a net capacity of 500 g or less 2 . Other 44,93 44,93 14,00 14,00 31 . 12 . 87 Official Journal of the European Communities No L 396 / 57 CCT heading No Description Basic duty ( fixed components) (% ) 18.06 D. II . c ) 26 % or more : (cont'd) 1 . In immediate packings of a net capacity of 500 g or less 33,04 2 . Other 33,04 19.02 Malt extract ; preparations of flour, meal , starch or malt extract , of a kind used as infant food or for dietetic or culinary purposes , containing less than 50 % by weight of cocoa : A. Malt extract : I. With a dry extract content of 90 % or more by weight 11,00 II . Other 11,00 B. Other : I. Containing malt extract and not less than 30 % by weight or reducing sugars (expressed as maltose) 12,00 II . Other : a ) Containing no milkfats or containing less than 1 ,5 % by weight of such fats : 1 . Containing less than 14 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 12,00 bb) Containing by weight of sucrose (including invert sugar expressed as sucrose): 11 . 5 % or more but less than 60 % 12,00 22 . 60 % or more 12,00 I 2 . Containing 14 % or more but less than 32 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 12,00 bb ) Other 12,00 3 . Containing 32 % or more but less than 45 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 31,55 I bb ) Other 31,55 4 . Containing 45 % or more but less than 65 % by weight of starch : aa) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 12,00 bb ) Other 12,00 5 . Containing 65 % or more but less than 80 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) 13,58 bb ) Other 19,82 31 . 12 . 87No L 396 / 58 Official Journal of the European Communities CCT heading No Description Basic duty (fixed components ) (% ) 19.02 (cont'd) B. II . a ) 6 . Containing 80 % or more but less than 85 % by weight of starch : aa ) Containing no sucrose or containing less than 5 % by weight of sucrose (including invert sugar expressed as sucrose) bb) Other 7 . Containing 85 % or more by weight of starch 20,92 13,65 16,57 b ) Containing by weight of milkfats : 1 . 1,5 % or more but less than 5 % 2 . 5 % or more 13,00 15,62 19.03 Macaroni , spaghetti and similar products : A. Containing eggs 36,96 B. Other : I. Containing no common wheat flour or meal 35,82 II . Other 35,00 19.04 Tapioca and sago ; tapioca and sago substitutes obtained from potato or other starches 0,00 19.05 Prepared food obtained by the swelling or roasting of cereals or cereal products (puffed rice , corn flakes and similar products ): A. Obtained from maize 63,85 B. Obtained from rice 0,00 C. Other 0,00 19.07 Bread , ships' biscuits and other ordinary bakers' wares , not containing added sugar , honey , eggs , fats , cheese or fruit ; communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers, rice paper and similar products : A. Crispbread 12,63 B. Matzos 0,00 C. Communion wafers , cachets of a kind suitable for pharmaceutical use , sealing wafers , rice paper and similar products 0,00 D. Other , containing by weight of starch : I. Less than 50 % 35,00 II . 50 % or more 5,57 19.08 Pastry , biscuits , cakes and other fine bakers' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like , containing by weight of sucrose ( including invert sugar expressed as sucrose): I. Less than 30 % 82,95 II . 30 % or more but less than 50 % 81,87 III . 50 % or more 77,11 31 . 12 . 87 Official Journal of the European Communities No L 396 / 59 CCT heading No Description Basic duty ( fixed components ) (% ) B. Other :19.08 (cont'd) I. Containing no starch or containing less than 5 % by weight of starch , and containing by weight of sucrose ( including invert sugar expressed as sucrose): a ) Less than 70 % b) 70 % or more 79,44 70,97 II . Containing 5 % or more but less than 32 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) b ) Containing 5 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 30 % or more but less than 40 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1,5 % by weight of such fats 2 . Other d) Containing 40 % or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 88,96 81,02 69,82 79,45 68,26 77,09 65,89 73,78 47,93 III . Containing 32 % or more but less than 50 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other b ) Containing 5 % or more but less than 20 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other c) Containing 20 % or more by weight of sucrose ( including invert sugar expressed as . sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 79,45 68,86 75,73 67,68 IV . Containing 50 % or more but less than 65 % by weight of starch : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other 74,64 65,52 No L 396 / 60 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed components) (% ) 19.08 (cont'd) B. IV . b) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no milkfats or containing less than 1 ,5 % by weight of such fats 2 . Other V. Containing 65 % or more by weight of starch : 73,76 62,38 a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose) 71,60 b ) Other 71,71 21.02 Extracts , essences or concentrates , of coffee , tea or mat £ and preparations with a basis of those extracts , essences or concentrates ; roasted chicory and other roasted coffee substitutes and extracts , essences and concentrates thereof: C. Roasted chicory and other roasted coffee substitutes : II . Other 11,00 D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : II . Other 27,52 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : II . Bakers' yeast a ) Dried 0,00 b ) Other 19,18 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form, pre-cooked or otherwise prepared: I. Maize 0,00 I II . Rice 11,00 III . Other 0,00 B. Ravioli , macaroni , spaghetti and similar products , not stuffed , cooked ; the foregoing preparations , stuffed , whether or not cooked : I. Not stuffed , cooked: \ a ) Dried 70,21 b ) Other 70,86 l II . Stuffed : a ) Cooked 81,46 b ) Other 64,96 l C. Ice-cream (not including ice-cream powder ) and other ices : I. Containing no milkfats or containing less than 3 % by weight of such fats 11,00 II . Containing by weight of milkfats : l a ) 3 % or more but less than 7 % 14,50 b ) 7 % or more 17,45 31 . 12 . 87 Official Journal of the European Communities No L 396 / 61 CCT heading No Description Basic duty ( fixed components ) ( % ) 21.07 D. Prepared yoghurt ; prepared milk , in powder form , for use as infants'food or for dietetic or (cont'd) culinary purposes : I. Prepared yoghurt : a ) In powder form , containing by weight of milkfats : 1 . Less than 1,5 % 0,00 2 . 1,5 % or more 0,00 b ) Other , containing by weight of milkfats : 1 . Less than 1,5 % 15,34 2 . 1,5 % or more but less than 4 % 7,10 3 . 4 % or more 0^00 II . Other , containing by weight of milkfats : a ) Less than 1,5 % and containing by weight of milk proteins (nitrogen content x 6,38 ): 1 . Less than 40 % 0,00 2 . 40 % or more but less than 55 % 0,00 3 . 55 % or more but less than 70 % 0,00 4 . 70 % or more 0,00 b ) 1 ,5 % or more 0,00 E. Cheese fondues 0,00 G. Other : I. Containing no milkfats or containing less than 1,5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including \ invert sugar expressed as sucrose ): 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 86,35 bb ) 32 % or more but less than 45 % 84,69 cc) 45 % or more 75,59 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 87,69 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 84,15 bb ) 32 % or more but less than 45 % 81,31 cc ) 45 % or more 71,36 c) Containing 15 % or more but less than 30 % by weight of sucrose ( including \ invert sugar expressed as sucrose): I 1 . Containing no starch or containing less than 5 % by weight of starch 86,66 \ 2 . Containing by weight of starch : I aa ) 5 % or more but less than 32 % 78,92 bb ) 32 % or more but less than 45 % 77,38 cc) 45 % or more 75,12 No L 396 / 62 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed components ) (% ) 21.07 G. I. d) Containing 30 % or more but less than 50 % by weight of sucrose (including (cont'd) . ¢ invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 80,26 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 85,01 bb ) 32 % more 78,61 e) Containing 50 % or more but less than 85 % by weight of sucrose ( including invert sugar expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 75,14 2 . Other 79,37 f) Containing 85 % or more by weight of sucrose (including invert sugar expressed as sucrose) 75,61 II . Containing 1,5 % or more but less than 6 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 71,83 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 53,41 \ bb ) 32 % or more but less than 45 % 45,54 cc) 45 % or more 46,43 b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 54,43 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % 45,78 bb ) 32 % or more 41,31 c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 64,55 2 . Containing by weight of starch : l aa ) 5 % or more but less than 32 % 64,00 bb ) 32 % or more 56,72 d) Containing 30 % or more but less than 50 % by weight of sucrose ( including 1 invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 67,58 2 . Other 56,64 e) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 67,25 \ 31 . 12 . 87 Official Journal of the European Communities No L 396 / 63 Description Basic duty ( fixed components) (% ) CCT heading No 21.07 (cont 'd) 61,46 77,79 60,10 61,05 35,00 58,85 52,59 68,64 35,00 48,25 G. III . Containing 6 % or more but less than 12 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Containing by weight of starch : aa ) 5 % or more but less than 32 % bb) 32 % or more b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more but less than 30 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other d ) Containing 30 % or more but less than 50 % by weight of sucrose (including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other e) Containing 50 % or more by weight of sucrose ( including invert sugar expressed as sucrose) IV . Containing 12 % or more but less than 18 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more but less than 15 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no starch or containing less than 5 % by weight of starch 2 . Other c) Containing 15 % or more by weight of sucrose ( including invert sugar expressed as sucrose ) V. Containing 18 % or more but less than 26 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): 1 . Containing no sucrose or containing less than 5 % by weight of starch 2 . Other b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 70,22 68,88 74,01 43,27 57,04 54,55 46,15 37,24 No L 396 / 64 Official Journal of the European Communities 31 . 12 . 87 CCT heading No Description Basic duty ( fixed components ) (% ) 21.07 (cont'd) VI . Containing 26 % or more but less than 45 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 46,41 2 . Other 48,00 1 b ) Containing 5 % or more but less than 25 % by weight of sucrose ( including invertsugar expressed as sucrose): \ 1 . Containing no starch or containing less than 5 % by weight of starch 58,96 l 2 . Other 35,00 c) Containing 25 % or more by weight of sucrose ( including invert sugar expressed as sucrose) 35,00 VII . Containing 45 % or more but less than 65 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ): I 1 . Containing no starch or containing less than 5 % by weight of starch 35,00 2 . Other 35,00 I b ) Containing 5 % or more by weight of sucrose ( including invert sugar expressed assucrose ): 1 . Containing no starch or containing less than 5 % by weight of starch 35,00 2 . Other 35,00 I VIII . Containing 65 % or more but less than 85 % by weight of milkfats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose ) 35,00 I b ) Other 35,00 IX . Containing 85 % or more by weight of milkfats 35,00 22.02 1 Lemonade , flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages , not including fruit and vegetable juices falling within heading No 20.07 : B. Other , containing by weight of milkfats : I I. Less than 0,2 % 13,77 l II . 0,2 % or more but less than 2 % 13,77 I III . 2 % or more 13,77 29.04 Acyclic alcohols and their halogenated , sulphonated , nitrated or nitrosated derivatives : C. Polyhydric alcohols : II . D-Mannitol (mannitol ) 0,00 I III . D-Glucitol ( sorbitol ): \ a ) In aqueous solution : 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 I 2 . Other 0,00 31 . 12 . 87 Official Journal of the European Communities No L 396 / 65 CCT heading No Description Basic duty ( fixed components ) (% ) 29.04 C. III . b ) Other : l (cont'd) 1 . Containing 2% or less by weight of D-mannitol , calculated on the D-glucitol content 0,00 2 . Other 0,00 35.05 Dextrins and dextrin glues ; soluble or roasted starches ; starch glues : A. Dextrins ; soluble or roasted starches 0,00 B. Glues made from dextrin or from starch , containing by weight of those materials : ex I. Less than 25 % :  Starch glues 19,69  Other 0,00 ex II . 25 % or more but less than 55 % : l  Starch glues 26,00  Other 0,00 ex III . 55 % or more but less than 80 % : I  Starch glues 12,00  Other 0,00 ex IV . 80 % or more : \  Starch glues 12,00  Other 0,00 38.12 Prepared glazings , prepared dressings and prepared mordants , of a kind used in the textile , paper , leather or like industries : A. Prepared glazings and prepared dressings : I. With a basis of amylaceous substances , containing by weight of those substances : a ) Less than 55 % 0,00 b ) 55 % or more but less than 70 % 0,00 c) 70 % or more but less than 83 % 0,00 d ) 83 % or more 0,00 38.19 Chemical products and preparations of the chemical or allied industries ( including those consisting of mixtures of natural products ), not elsewhere specified or included ; residual products of the chemical or allied industries , not elsewhere specified or included : T. D-Glucitol ( sorbitol ) other than that falling within subheading 29.04 C III : I. In aqueous solution : a ) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol \ _ .. I content 0,00 b ) Other 0,00 II . Other : ll a) Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content b ) Other 0,00 0,00 No L 396 / 66 Official Journal of the European Communities 31 . 12 . 87 ANNEX XIV List provided for in Article 21 (.1 ) applicable to Israel CCT heading No Description 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Roses  Carnations ex II . From 1 November to 31 May:  Roses  Carnations 06.04 Foliage , branches and other parts (other than flowers or buds) of trees , shrubs , bushes and \ other plants , and mosses , lichens and grasses , being goods of a kind suitable for bouquets or ornamental purposes , fresh , dried , dyed , bleached , impregnated or otherwise prepared : ex B. Other:  Asparagus (asparagus plumosus) 08.11 Fruit provisionally preserved ( for example , by sulphur dioxide gas , in brine , in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : ex E. Other :  Citrus fruit , finely ground 20.06 Fruit otherwise prepared or preserved whether or not containing added sugar or spirit : B. Other : II . Not containing added spirit : l a ) Containing added sugar , in immediate packings of a net capacity of more than 1 kg: 2 . Grapefruit segments ex 3 . Mandarins (including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground 7 . Peaches and apricots ex aa) With a sugar content exceeding 13 % by weight :  Apricots ex bb) Other:  Apricots ex 8 . Other fruits :  Grapefruit  Oranges and lemons , finely ground \ ex 9 . Mixtures of fruits  Fruit salad 31 . 12 . 87 Official Journal of the European Communities No L 396 / 67 CCT heading No Description 20.06 B. II . b ) Containing added sugar in immediate packings of a net capacity of 1 kg or (cont'd) less : 2 . Grapefruit segments ex 3 . Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids :  Finely ground \ ex 8 . Other fruits  Grapefruit  Oranges amd lemons , finely ground ex 9 . Mixtures of fruit :  Fruit salad c) Not containing added sugar, in immediate packings of a net capacity : \ 1 . Of 4,5 kg or more : ex aa ) Apricots :  Apricot halves  Apricot pulp ex dd ) Other fruits :  Grapefruit segments  Grapefruit  Citrus fruit pulp  Citrus fruit , finely ground 2 . Of less than 4,5 kg: ex bb ) Other fruits and mixtures of fruit :  Grapefruit segments  Grapefruit  Citrus fruit , finely ground 20.07 Fruit juices ( including grape must) and vegetable juices , whether or not containing added sugar , but unfermented and not containing spirit : A. Of a density exceeding 1,33 g / cm3 at 20 °C : III . Other : l ex a ) Of a value exceeding 30 ECU per 100 kg net weight :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice \ ex b) Of a value of 30 ECU or less per 100 kg net weight :  Grapefruit juice  Other citrus fruit juices , excluding orange and lemon juice B. Of a density of 1,33 g/ cm3 or less at 20 °C: | II . Other : a ) Of a value exceeding 30 ECU per 100 kg net weight : 2 . Grapefruit juice ex 3 . Lemon juice and other citrus fruit juices :  Other citrus fruit juices (excluding lemon juice) b ) Of a value of 30 ECU or less per 100 kg net weight : 2 . Grapefruit juice No L 396 / 68 Official Journal of the European Communities 31 . 12 . 87 ANNEX XV List provided for in Article 21 (2 ) applicable to Israel CCT heading No Description 08.02 Citrus fruit , fresh or dried : A. Oranges : I. Sweet oranges , fresh : a ) From 1 April to 30 April b ) Form 1 May to 15 May ex c) From 16 May to 15 October :  From 16 May to 31 August ex d) From 16 October to 31 March :  From 1 February to 31 March B. Mandarins ( including tangerines and satsumas); Clementines , wilkings and other similar citrus hybrids : ex II . Other : \  Mandarins , including tangerines and satsumas , fresh , from 1 November to 31 March ex C. Lemons , fresh :  From 1 June to 31 October